t c summary opinion united_states tax_court tommie and felecia vernell wilder petitioners v commissioner of internal revenue respondent docket no 14794-05s filed date tommie and felecia vernell wilder pro sese rebecca m clark for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after a concession by respondent the issues for decision are whether petitioners are entitled to dependency_exemption deductions for petitioner husband’s son and daughter and whether respondent is estopped from disallowing the claimed dependency_exemption deductions background some of the facts have been stipulated and are so found petitioners are married and resided in westland michigan at the time their petition was filed unless otherwise indicated all references to petitioner are to tommie wilder petitioner and sharon williams have two children their son bw and daughter tw collectively the children petitioner and ms williams were never married and did not live together in the children lived with ms williams during that year although petitioner provided most of the children’s support petitioners claimed the children as dependents on their joint federal_income_tax return petitioners did not attach to their return a form_8332 release of claim to exemption for child of divorced or separated parents executed by ms williams petitioners claimed dependency_exemption deductions for four children respondent concedes petitioners are entitled to such deductions for two of the children petitioner’s son is a minor although the record is not entirely clear it appears petitioner’s daughter may also be a minor we therefore use only the children’s initials in the notice_of_deficiency respondent disallowed the claimed dependency_exemption deductions discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances we decide this case without regard to the burden_of_proof accordingly we need not decide whether sec_7491 applies in this case issue dependency_exemption deductions a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his dependents sec_151 a child of the taxpayer is considered a dependent if the child has not attained the age of at the close of the year and more than half the child’s support for the year was received from the taxpayer sec_151 sec_152 in the case of a child of parents who have lived apart at all times during the last months of the calendar_year the support_test is set forth in sec_152 see sec_152 if the child is in the custody of one or both of his parents for more than half of the calendar_year and receives more than half of his support during that year from his parents such child shall be treated as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the support_test set forth in sec_152 applies even if the child’s parents have never been married 121_tc_245 the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see also 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite brissett v commissioner tcmemo_2003_310 form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra pincite petitioner and ms williams lived apart during the last months of we therefore apply the support_test found in sec_152 see sec_152 petitioner testified that the children lived with ms williams during the year in issue accordingly ms williams was the custodial_parent and petitioner was the noncustodial_parent for purposes of sec_152 petitioners are not entitled to the claimed dependency_exemptions unless they complied with the provisions of sec_152 and the regulations thereunder by attaching to their return a written declaration or form_8332 executed by ms williams petitioners did not attach such a declaration or form_8332 to their return and as a result they are not entitled to deduct dependency_exemptions for bw and tw in issue estoppel petitioner contends that sometime in the mid-1990s he spoke to an internal_revenue_service irs employee about claiming bw and tw as dependents according to petitioner the irs employee indicated that the children qualified as petitioners’ dependents for federal_income_tax purposes petitioner asserts that for the taxable years through petitioners claimed--and respondent did not disallow--a dependency_exemption deduction for each child petitioner argues on the basis of his alleged conversation with the irs employee that respondent is estopped from disallowing the claimed deductions equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment 98_tc_695 it is well settled however that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance id the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statements of the one against whom estoppel is claimed id even if we assume an irs employee made the statement that petitioner described respondent is not bound by that representation petitioners have not shown that they would suffer unconscionable injury as a result of relying on the alleged statement in fact it appears that from through petitioners may have received the benefit of deductions to which they were not entitled furthermore the irs employee’s error if any was in a statement of law accordingly respondent is not estopped from disallowing the claimed dependency_exemption deductions respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
